 In the MatterOf JONES & LAUGHLIN STEEL CORPORATIONandUNITEDSTEELWORKERS OF AMERICA,C. I. O.Case No. 6-R-994.-Decided September 11, 19441Messrs. James C. Beech, Herbert 0. Eby,andV. H. Haney,ofPittsburgh, Pa., for the Company.Messrs. Philip M. CurranandPaul Normile,of Pittsburgh, Pa., forthe Union.Mr. Louis Colcin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, C. 1. 0.,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Jones &Laughlin Steel Corporation, Pittsburgh, Pennsylvania, herein calledthe Company, the National Labor Relations Board, provided for anappropriate hearing upon due notice before W. G. Stuart Sherman,Trial Examiner.Said liearing was held at Pittsburgh, Pennsylvania,on August 28, 1944.The Company and the Union appeared, par-ticipated, and Were afforded full opportunity to be heard,,to examineand cross-examine witnesses, and to introduce evidence bearing on the,issues:The Trial Examiner's rulings made at the hearing are freefrom .prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJones & Laughlin Steel Corporation is a corporation engaged in themanufacture, sale, and distribution of steel and steel products through-out the United States.We are here concerned with its Pittsburgh,Warehouse, which is near the Pittsburgh Works of the Company.58 N. L.R. B., No. 36.183 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring 1943, the, Company purchased 8 million tons of raw materials,about 50 percent of which was, shipped to it from points outside theCommonwealth of Pennsylvania.During the same period the Com-pany manufactured about 2 million tons of steel at the PittsburghWorks, about 75 percent of which was shipped'to points outside theCommonwealth of Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVED.United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 30, 1944, the Union requested the Company to recognizeit as exclusive collective bargaining representative of the employees atthe Pittsburgh Warehouse.The Company refused this request.A. statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'IV.THE APPROPRIATE UNITWe find, in substantial 'Agreement with a stipulation of the parties,that all salaried and clerical employees at the Pittsburgh Warehouseof the Company, excluding salesmen and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during-'thepay-roll period immediately preceding the date of the Direction ofI The FieldExaminerreported that the Unionpresented 11 membership application cards.There areabout 18 employees in the appropriate unit. JONES & LAUGHLIN STEEL CORPORATION185Election herein,subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isis herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collectivebargaining withJones & LaughlinSteel Corporation,Pittsburgh,Pennsylvania,an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixth Region,acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they wereillor onvacation or temporarily laid off, and including employees in the armedforces of* the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Steelworkers of America,C. 1. O. for the purposes of collectivebargaining.